Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification Examiner finds the claimed invention is patentably distinct from the prior art of record as disclosed in the non-final rejection issued January 20, 2022.  The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 12, and 17 for at least the reasons argued by Applicant in the response filed on February 10, 2022.

However, Xu, Gilmore, Zhu, and Hess  as disclosed in the office action issued January 20, 2022, do not anticipate or render obvious the combination set forth in the independent claims  1, 12, and 17 having the limitations of “receiving…tracking data indicative of how the demonstration is used by the user from the client device…determining…whether a tracking data completion acknowledgement was received from the client device prior to expiration of a time limit following receipt of first tracking data from the client device; and rejecting…the tracking data in response to determining that the tracking data completion acknowledgement was not received from the client device prior to the expiration of the time limit following the receipt of the first tracking data from the client device,” as recited in amended independent claim 12, and similar limitations as recited in amended independent claims 1 and 17, when taken in conjunction with all the other claim limitations, as combined and arranged in the independent claims, which are not specifically recited in quotes. 
Xu generally teaches a system for uploading presentation data including images which includes the ability for a user to specify active regions within the presentation such that a user update to a region in one page of the presentation may affect data displayed in a different region of a different page of the presentation (e.g. paragraphs 0034-0038, 0040, 0042-0044, 0051; Figs. 2, 6A-D).  However, Xu does not appear to teach at least “receiving…tracking data indicative of how the demonstration is used by the user from the client device…determining…whether a tracking data completion acknowledgement was received from the client device prior to expiration of a time limit following receipt of first tracking data from the client device; and rejecting…the tracking data in response to determining that the tracking data completion acknowledgement was not received from the client device prior to the expiration of the time limit following the receipt of the first tracking data from the client device,” as recited in the amended claims.
Gilmore is cited as teaching that a data entry display may be on a second image and a data entry field on a first image is associated with the data entry display within a presentation, such that data entered into the data entry field is also entered into the data entry display (e.g. paragraphs 0017-0018, 0046, 0049, 0051, 0072, 0073, Figs. 5A-B). However, Gilmore does not appear to teach at least “receiving…tracking data indicative of how the demonstration is used by the user from the client device…determining…whether a tracking data completion acknowledgement was received from the client device prior to expiration of a time limit following receipt of first tracking data from the client device; and rejecting…the tracking data in response to determining that the tracking data completion acknowledgement was not received from the client device prior to the expiration of the time limit following the receipt of the first tracking data from the client device,” as recited in the amended claims.
Zhu generally teaches that the functionality of a hotspot can be changeable via a user interface (e.g. col. 2 lines 32-48, col. 9 lines 5-42; Figs. 6a-b).  However, Zhu does not appear to teach at least “receiving…tracking data indicative of how the demonstration is used by the user from the client device…determining…whether a tracking data completion acknowledgement was received from the client device prior to expiration of a time limit following receipt of first tracking data from the client device; and rejecting…the tracking data in response to determining that the tracking data completion acknowledgement was not received from the client device prior to the expiration of the time limit following the receipt of the first tracking data from the client device,” as recited in the amended claims. 
Hess is cited as teaching a tracking tool which is capable of monitoring how a demonstration is used (e.g. paragraphs 0035, 0038, 0085, 0109, 0123, 0125, as cited in the previous office action). However, while Hess may generally teach receiving tracking/analytics data at a server, Hess does not discuss detailed procedures for performing these operations (including receipt of first tracking data, utilization of a time limit following receipt of the first tracking data, and receipt of a tracking data completion acknowledgement) and therefore does not appear to teach at least “determining…whether a tracking data completion acknowledgement was received from the client device prior to expiration of a time limit following receipt of first tracking data from the client device; and rejecting…the tracking data in response to determining that the tracking data completion acknowledgement was not received from the client device prior to the expiration of the time limit following the receipt of the first tracking data from the client device,” as recited in the amended claims.

Therefore, neither Xu, Gilmore, Zhu, or Hess, nor any of the other cited references, as reasonably combined, teach the specific applied configuration of limitations as is claimed in the amended independent claims as discussed above.  Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/Examiner, Art Unit 2179